DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-8 in the reply filed on October 28, 2022, is acknowledged.  Claims 9-22 are withdrawn as non-elected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2018/0133470 (“Park”).
Claim 1
Park discloses a cartridge for a high intensity focused ultrasound device, comprising: a cartridge housing (cartridge housing 512) in which a sound transmission medium is stored and a transmission window sealed by an ultrasound transmission film is formed in a lower portion thereof (Fig. 5, transmission film 514 with cover 515); a transducer embedded in the cartridge housing (transducer 521), controlled by a main body (main body 100), and configured to generate a high intensity focused ultrasound (paragraph [0003]); and a piezoelectric linear motor embedded in the cartridge housing, controlled by the main body, and configured to transfer the transducer (paragraph [0111], linear motor).  

Claim 4
Park discloses the cartridge of claim 1, wherein the transducer and the piezoelectric linear motor are detachably coupled to the cartridge housing using a bolt or a coupling method (paragraph [0094]).  

Claim 5
Park discloses the cartridge of claim 1, wherein the transducer is coupled and integrated with a transfer shaft of the piezoelectric linear motor using a support (ultrasound medium 516 supported by medium reservoir 513).  

Claim 6
Park discloses the cartridge of claim 5, wherein the transducer is integrally coupled to the piezoelectric linear motor by: inserting a transfer member into an inner space of the support of the transducer; and passing the transfer shaft of the piezoelectric linear motor through the transfer member and a hole of the support (Fig. 3, ultrasound medium passes through an opening of head unit 600).  

Claim 7
Park discloses a high intensity focused ultrasound device comprising: the cartridge including the transducer and the piezoelectric linear motor of claim 1; and a main body coupled to the cartridge, wherein the main body includes a circuit and a power source, and the circuit is connected to the transducer and the piezoelectric linear motor of the cartridge through wires (control circuit 400m power supply 410, control unit 420, and wires 522).  

Claim 8
Park discloses the high intensity focused ultrasound device of claim 7, wherein a method of wiring the transducer and the piezoelectric linear motor to the circuit incudes: connecting the wire, which is formed in an upper portion of a piezoelectric actuator of the piezoelectric linear motor connected to a transfer shaft and is in contact with a medium in the cartridge, and the wire formed in a lower portion of a piezoelectric actuator of the transducer to a common ground terminal of the circuit; and connecting the remaining wire to a power terminal of the circuit (paragraphs [0063-0078], Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0133470 (“Park”) in view of U.S. Patent Pub. 2014/0107542 (“Schubert”).
Claim 2
Park discloses the cartridge of claim 1, wherein the transducer includes: a transducer housing (housing 520); a dome type piezoelectric actuator installed on a lower end portion of the transducer housing and configured to generate a high intensity focused ultrasound (paragraph [0114]); and wires connected to the silver electrodes, wherein the transducer is embedded in a support to be transferred (wires 522).  
	Park discloses providing a signal to a piezoelectric actuator by wires but does not appear to explicitly disclose silver electrodes applied on an upper surface and a lower surface of the piezoelectric actuator.
	Schubert discloses a piezoelectric actuator including silver electrodes applied to both sides of the piezoelectric element (paragraphs [0062-0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silver electrodes applied on an upper surface and a lower surface of the piezoelectric actuator, as disclosed by Schubert, into the device of Park, for the purpose of providing delivery of electric signals to and distributed across the piezoelectric element (Schubert, paragraph [0062]).

Claim 3
Park discloses the cartridge of claim 1, wherein the piezoelectric linear motor includes: a dome type piezoelectric actuator (paragraph [0114]); a transfer shaft that is disposed at and perpendicular to a center of a convex surface of the piezoelectric actuator and formed to have a predetermined length (ultrasound medium 516); a connector connecting the piezoelectric actuator and the transfer shaft; and wires connected to the silver electrodes (wires 522), wherein the piezoelectric actuator is covered by a housing for waterproofing (paragraph [0109], waterproof).  
Park discloses providing a signal to a piezoelectric actuator by wires but does not appear to explicitly disclose silver electrodes applied on an upper surface and a lower surface of the piezoelectric actuator.
	Schubert discloses a piezoelectric actuator including silver electrodes applied to both sides of the piezoelectric element (paragraphs [0062-0063]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated silver electrodes applied on an upper surface and a lower surface of the piezoelectric actuator, as disclosed by Schubert, into the device of Park, for the purpose of providing delivery of electric signals to and distributed across the piezoelectric element (Schubert, paragraph [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853